 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   INTEGON NATIONAL INSURANCE                     )   Case No.: 1:19-cv-01429-NONE-JLT
     COMPANY,                                       )
12                                                  )   ORDER TO PLAINTIFF TO SHOW CAUSE
                    Plaintiff,                      )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13                                                  )   FAILURE TO COMPLY WITH THE COURT’S
            v.                                      )   ORDER AND FAILURE TO PROSECUTE
14                                                  )
     MICHAEL DAUSTER., et al.,                      )
15                                                  )
                    Defendants.                     )
16                                                  )

17          Plaintiff initiated this action for interpretation of a homeowner’s insurance policy it issued to
18   Michael Dauster, seeking a judicial declaration that Integon has no duty under the policy to defend or
19   indemnify related to a swimming pool accident. The Clerk of Court entered default against the
20   defendants remaining in this action, Michael Dauster and Megan Blackmon. (Docs. 14, 15)
21   Therefore, the Court ordered Plaintiff to “seek default judgment as to the two remaining defendants”
22   no later than March 13, 2020. (Doc. 25) To date, Plaintiff has not filed a motion for default judgment
23   or taken any other action to prosecute its claims against the remaining defendants.
24          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
25   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
26   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
27   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
28   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

                                                         1
 1   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

 2   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.

 3   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (imposing terminating sanctions for failure to

 4   comply with an order); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (imposing

 5   terminating sanctions for failure to comply with a court order).

 6          Accordingly, within 14 days the plaintiff SHALL show cause in writing why sanctions,

 7   including terminating sanctions, should not be imposed for the failure comply with the Court’s order

 8   or to file the motion for default judgment as previously ordered.

 9
10   IT IS SO ORDERED.

11      Dated:     March 19, 2020                               /s/ Jennifer L. Thurston
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
